DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, Figs. 1-4, in the reply filed on 03/01/2022 is acknowledged.
Claims 11-12 have been withdrawn as being directed to non-elected species.
Claims 1-10 and 13-15 are currently pending and considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations of “a second opening channel” and “a first opening channel” throughout the claims. However, claim 1 only recites the limitation of “at least one opening channel” in line 4. It is unclear if claim 5 is intended to further limit the at least one opening channel of claim 1 to include a first opening channel and a second opening channel.
Claim 5 recites the limitation “may receive” in line 4. The use of the term “may” renders the claim indefinite as it is unclear whether the limitation following the term is part of the claimed invention. To overcome this rejection, the Office suggests amending the claim language to --is configured to receive--
Claim 10 recites the limitation of “the carabineer or clip” in lines 2 and 3. There is insufficient antecedent basis for this limitation in the claims. It is unclear if claim 10 is intended to depend off of claim 3 which introduces the limitation of a carabineer or clip. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (US Patent No. 6,767,314).
Regarding independent claim 1, Thompson discloses an exercise device (Fig. 1) comprising:
a back-plate unit (riser assembly 100) having a front (14), a back (13), a first side (left side of left riser 10), a second side (right side of right riser 10), a top (superior riser end 11) and a bottom (inferior riser end 12);
at least one opening channel (opening channels formed by corresponding aligned pairs of riser-rod-receiving apertures 16) extending from the first side to the second side of the back-plate unit (see Fig. 1);
an extended bar (cord-riser rod 91) having a first end and a second end wherein the extended bar is located within the opening channel (see Fig. 1);
a strap (cord assembly 92) having a first end and a second end wherein the strap is secured to the extended bar (by spring link coupling 94, see Fig. 13); and
a foot-brace unit (ankle-encircling harness 96, see Fig. 25) wherein the second end of the strap (92) is secured to the foot-brace unit (via spring link coupling 94, see Fig. 16).

    PNG
    media_image1.png
    531
    484
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    782
    366
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    363
    495
    media_image3.png
    Greyscale

	Regarding claim 2, Thompson further discloses a second strap (second cord assembly 92, see Fig. 13) having a first end and a second end wherein the second strap is secured to the extended bar (by spring link coupling 94, see Fig. 13).
	Regarding claim 3, Thompson further discloses a carabineer or clip (spring link coupling 94) attached to the extended bar wherein the carabineer or clip secures the strap (see Fig. 13).
	Regarding claim 5, Thompson further discloses a second opening channel (see Fig. 1, multiple opening channels formed by corresponding aligned pairs of riser-rod-receiving apertures 16) extending from the first side to the second side of the back-plate unit and parallel to the first opening channel (vertical and parallel arrangement of corresponding aligned pairs of riser-rod-receiving apertures 16) wherein the second opening channel may receive the extended bar and wherein the extended bar is capable of occupying either of the opening channels (see Figs. 1, and 20-25; Col. 17 lines 65 - Col. 18 line 1, “the user may selectively insert cord-riser rod 91 laterally through appendage exercise assembly attachment means or user-selected cooperative riser aperture pairing as shown”).
	Regarding claim 6, Thompson further discloses a handle (spring link coupling 94) located on the first end of the strap (in the broadest reasonable interpretation, spring link coupling 94 can be interpreted as a handle as a user is capable of gripping and holding spring link coupling 94).
	Regarding claim 8, Thompson further discloses a seat (movable seat assembly 50) attached to the back-plate unit (via rail riser rod 20).
	Regarding claim 13, Thompson further discloses a padded cushion (foam padding of seat assembly 50; Col. 15 lines 28-31, “Preferably, seat assembly 50 is constructed from 3/4-inch by 9-inch pine planking, having a measured length dimension of 48 inches. Foam padding having measured dimensions of 3/4-inch by 48 inches by 9 inches is applied to the superior side of the pine planking”) located on the front of the back-plate unit (see Fig. 1, seat assembly 50 coupled to and located on the front of riser assembly 100 via rail riser rod 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US Patent No. 6,767,314) and further in view of Rovinsky et al. (US Patent No. 5,599,260).
Thompson teaches the invention as substantially claimed, see above.
Regarding claim 4, Thompson does not teach a wheel attached to the foot-brace unit.
Rovinsky et al., in the same field of endeavor with regard to foot-brace units for attaching to straps of an exercise device, teaches a foot-brace unit (3) having a wheel (roller 5) attached thereto (Figs. 4-6).

    PNG
    media_image4.png
    361
    444
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    622
    496
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the foot-brace unit of Thompson with the foot-brace unit of Rovinsky et al. for the purpose of providing a suitable foot-brace unit for attaching to the strap of the exercise device for a user to perform leg based exercises (Rovinsky et al. Col. 2 lines 31-33, “By rolling the roller 5 with the foot back and forth and thereby stretching and releasing of the elastic element 2, the user exercises his leg”).

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US Patent No. 6,767,314) and further in view of Oltorik et al. (US Patent No. 11,260,262).
Thompson teaches the invention as substantially claimed, see above.
Regarding claim 10, Thompson does not teach a computer associated with the carabiner or clip (spring link coupling 94) wherein the computer records the amount of pressure that the carabiner or clip receives during an exercise.
Oltorik et al. teaches a carabineer or clip (107) for coupling a strap (resistance band 106) of an exercise device to an extended bar (workout bar 1091) and a force sensor (122) coupled with the carabiner or clip (see Fig. 19) to track, record, and/or analyze the resistance experienced by a user during a workout and wirelessly transmits data to a computer (Col. 8 lines 29-31, “A force sensor 122 can be physically and electrically coupled to track, record, and/or analyze the resistance experienced by a user during a workout” and Col. 8 lines 64-67, “forces sensor 122 includes wireless transmission capability, such as Bluetooth® capability, to wirelessly transmit data to an external receiver, such as a computer, smartphone, or other device”), where the resistance experienced by the user during the workout is indicative of the amount of pressure that the carabiner or clip receives during the workout.

    PNG
    media_image6.png
    432
    548
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the carabineer or clip of Thompson to include a force sensor connected thereto that is associated with a computer, as is similarly taught by Oltorik et al., for the purpose of allowing a user to track and record the amount of resistance experienced by the strap, and therefore the carabiner or clip, to allow the user to track their progress throughout a workout.
Regarding claim 15, Thompson does not teach a cap located at an end of the elongated bar.
Oltorik et al. teaches an exercise device including a strap (resistance band 106) coupled to an extended bar (workout bar 1091) by a carabineer or clip (107), where the end of the extended bar includes a cap (rotatable sleeve portion 120, Fig. 17; as Merriam-Webster defines “cap” as “an overlaying or covering structure”, the rotatable sleeve portion is analogous to a cap in that it covers a portion of the end of the workout bar 1091).

    PNG
    media_image7.png
    462
    552
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the end of the elongated bar of Thompson to include a cap in the form of a rotatable sleeve portion, as is similarly taught by Oltorik et al., for the purpose of allowing the strap to rotate when coupled to the elongated bar (via spring link coupling 94) to prevent the strap from becoming twisted (Col. 8 lines 19-25, “When a coupling mechanism 107 is connected to the rotatable sleeve portion 120, the rotatable sleeve portion 120 permits free rotational movement such that during a workout with the workout bar 1091 (or other human interface mechanism 109), the resistance bands 106 coupled to the workout bar 1091 are not unduly bound in a twisted configuration”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US Patent No. 6,767,314) and further in view of Abramovich (US Patent No. 9,675,835).
Thompson teaches the invention as substantially claimed, see above.
Regarding claim 14, Thompson does not teach an adjustable buckle on the strap (92) wherein the adjustable buckle allows a length of the strap to be altered.
Abramovich, in the same field of endeavor with regards to straps for exercise devices, teaches a strap (110) and an adjustable buckle (120) on the strap wherein the adjustable buckle allows a length of the strap to be altered (Col. 4 lines 41-44, “Sliding the buckle along an elastic strap attached thereto enables adjusting a length of the elastic strap according to the marked indications”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the strap of Thompson to include an adjustable buckle thereon, as is similarly taught by Abramovich, for the purpose of allowing the user to adjust the length of the strap as desired to accommodate for users of different sizes and to adjust the strap as necessary to perform varying exercises.

Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 Notice of References Cited for additional pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784